Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The amendments filed on Jun. 14, 2021 have been entered.  

Status of the Claims
Claims 156-181 are pending and are newly added.  Claims 1-155 are cancelled; claims 160, 178, and 179 are withdrawn.  Claims 156-159, 161-177, 180, and 181 are now under consideration.  This Office Action is in response to the request for continued examination filed on Sep. 13, 2021.  

OBJECTIONS/REJECTIONS WITHDRAWN

The objection to the abstract is withdrawn in light of the amended abstract filed 6/14/21.

The rejections of claims 151-154 under 35 U.S.C. 112, 1st paragraph/(a), lack of written description, are moot in light of the claim cancellations.

The rejections of claims 128-155 under 35 U.S.C. 112, 2nd paragraph/(b) are moot in light of the claim cancellations.

The rejection of claims 128-155 under 35 U.S.C. 103(a) is moot in light of the claim cancellations.

The double patenting rejections of record are moot in light of the claim cancellations.

Election/Restrictions
New claims 178 and 179 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The inventions of claims 156-159, 161-177, 180, and 181 (Group II) and claims 178-179 (Group IV) (Group IV being a method of treating cancer as defined in the Restriction/Election requirement dated 3/23/20) lack unity as discussed in the Restriction/Election requirement dated 3/23/20.  
Since applicants have received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 178-179 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.  
Claim 160 is withdrawn as being drawn to a non-elected species.  Note applicants' election of an ileum-targeted oral capsule in the response filed 6/23/20.  

Claim Objections
Applicants are advised that should claim 169 be found allowable, claim 170 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  

Claim Rejections - 35 USC § 112(b) or (pre-AIA ) 35 USC § 112 (2nd Par.)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 156-159, 161-177, 180, and 181 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A.  Claim 156 recites the limitation "said intact macromolecules" in line 7 of the claim.  There is insufficient antecedent basis for this limitation in the claim as no "intact macromolecule" is recited in previously in the claim.  See MPEP § 2173.05(e).  
B.  Claim 158 recites the limitation "said cells" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim because several different types of cells (e.g., enterocytes, immune cells) are recited, and it is not clear which type is referred to by "said cells".  See MPEP § 2173.05(e).  
C.  Claims 163-164 are indefinite because the recited lists lack a conjunction at the end of the list so it is unclear whether the list is a Markush group of alternatives or whether 
The Federal Circuit has noted that "the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation." Halliburton Energy Servs., 514 F.3d at 1255 (Fed. Cir. 2008).  
D.  Claims 167-168 recite the limitation "said biomarkers" in line 3 of the claims.  There is insufficient antecedent basis for this limitation in the claims because no biomarkers are recited in claims 156 or 159.  See MPEP § 2173.05(e).  
E.  Claim 180 recites the limitation "said mixture of cancer derived macromolecules".  There is insufficient antecedent basis for this limitation in the claim as no "mixture of cancer derived macromolecules" is recited in claim 156.  See MPEP § 2173.05(e).  For the purposes of this Office Action, this claim will be interpreted to be met by the encapsulation of gp100 pending applicants' clarification of this issue.  
F.  Claims 181 recites the limitation "said biomarkers" in lines 2-3 of the claim.  There is insufficient antecedent basis for this limitation in the claim because no biomarkers are recited in claims 156.  See MPEP § 2173.05(e).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C 102(b)(2)(C) for any potential 35 U.S.C 102(a)(2) prior art against the later invention.  

Claims 156-159, 161-177, 180, and 181 are rejected under 35 U.S.C. 103(a) as being unpatentable over SCHENTAG (WO 2014/152795; Pub. Sep. 25, 2014; on IDS) in view of SCHENTAG '258 (WO 2013/148258; Pub. Oct. 3, 2013); and KAWAKAMI (US 5,844,075; Issued Dec. 1, 1998) and/or FRANKENBURG (Frankenburg, S., et al. Immunol. Lett. (2004), 94; 253-259).  
It is noted that Schentag '258 is the work of the instant inventors, but was not provided to the USPTO on any IDS.  
Schentag discloses cargo-loaded cholesteryl ester vesicles ("cholestosomes") consisting essentially of one or more non-ionic cholesteryl esters for delivery of macromolecules (e.g., peptides, proteins, DNA, RNA, etc.) into cells (title; abstract; p. 1, under 'Field of the Invention'; p. 7, top par.; p. 28, last full par.; claims 1, 12).  The cholestosome vesicles comprise a surface layer comprising the one or more non-ionic cholesteryl esters encapsulating a cargo (p. 6, bottom par.).  The contents of the vesicles are released inside cells by cholesteryl ester hydrolases, avoiding endosome uptake (p. 10, line 5; p. 20, top; p. 22, 1st full par.; p. 33, last full par.; p. 34, last full par.).  Schentag teaches formulating the vesicles in enterically coated capsules to deliver the contents for release, for example, in the duodenum or ileum of the subject (p. 8, 2nd full par.; p. 9, 2nd par.; p. 34, 2nd section; p. 35, top; p. 50, middle; p. 83, last par.; p. 90, bottom section, bridging pgs. 90-91; claims 4, 37, 38, 69 73).  Schentag teaches the vesicles for use in the oral delivery of vaccines, specifically ileal targeted vaccines which trigger a response in dendritic T-lymphocytes (p. 88, top par.; Example 9; p. 90, bottom section to p. 91).  The vesicles may comprise adjuvants (p. 48; p. 90; claim 62).  
Schentag does not expressly teach the use of tumor derived macromolecules.  However the delivery of such macromolecules in Schentag's cholestosome delivery systems would have been obvious to anyone of skill in the art.  
For example, Kawakami discloses therapeutic use of the melanoma antigen gp100, such as in vaccines against melanoma (title; abstract; col. 3, lines 43-45 and 52-54).  Kawakami teaches melanomas are aggressive, frequently metastatic tumors which make up a significant portion of skin cancers worldwide (col. 1, lines 16-37).  Kawakami teaches T cells play an important role in tumor regression, and antigens recognized by T 
Likewise, Frankenburg reports that native gp100 is highly expressed in the majority of melanomas and contains several immunogenic peptides that are recognized by cytotoxic lymphocytes (CTLs) (title; abstract).  Frankenburg teaches that a gp100 protein stimulated autologous CD8+ lymphocytes found in close contact with dead melanoma cells (abstract; Introduction; Results; Discussion; Figs. 1-4).  Frankenburg teaches that gp-100 represents a useful tool for the immunotherapy of melanoma (abstract; Discussion).  
In light of these teachings, it would have been prima facie
Although the teachings of Kawakami and/or Frankenburg render obvious the use of autologous tumor-derived macromolecules, it is reiterated (as in previous Office Actions) that the source of the macromolecule is not germane to the finding of obviousness in the context of the instant product claims as it does not result in a different structure for the claimed macromolecule (or the claimed composition).  However, it is noted that gp-100 is reasonably considered to be derivable from either autologous or allogenic tumors in those with melanoma.  Note that Frankenburg teaches that gp100 is a glycoprotein that is highly expressed in the majority of melanomas (abstract).  In other words, the prior art motivates the use of gp100 in the cholestosomes of Schentag, and such cholestosomes comprising gp100 are structurally the same whether the gp100 comes from an autologous or allogenic tumor.  
Further, Schentag '258 discloses oral vaccine formulations for delivery of an antigen to the ileum for the treatment of disorders including cancer (such as melanoma) (title; abstract; p. 4, top; p. 23; Example 3; claims 3, 19, 25, 37).  Schentag '258 teaches that gp100 is a tumor antigen recognized by autologous CD8+T cells (p. 22, last full par.).  Schentag '258 teaches that the ileum is relatively devoid of degradation pathways for antigens such as vaccine constructs, yet far more sensitive to their presence (p.1, 2nd to last par.).  Further, the ileum has an optimal pH for vaccine stability (7.3-8.2) and contains numerous specialized sensing cells that help define the immune response to foreign pathogens (including tumors) (p. 1, second to last par.).  Schentag '258 teaches the use of enteric coatings that release (dissolve) at pH values above 7.3 but less than 8.4 (p. 7, last full par.; p. 8, top pars.; Fig. 2).  Schentag '258 teaches that the artisan knows how to formulate dosage forms for release in the ileum (pgs. 15-17).  Therefore an artisan would 
Regarding the limitation "wherein said composition prior to administration is tested in vitro for: 1) entry of said vesicles intact into said patient's immune cells without endosome formation; 2) release of said intact macromolecules from said vesicles inside said cells by cholesteryl ester hydrolase, and 3) activation of said patient's immune system cells to assure that said composition is an activated composition; wherein said activated composition activates said patient's immune system against cancer in said patient after administration", the instant claims are product claims (i.e., drawn to a composition per the preamble of the claim).  Thus, the claims are drawn to the composition of claim 156, which is pre-tested "to ensure that said composition is an activated composition".  Therefore, the claims are considered to be product-by-process type claims.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See MPEP § 2113.  The substance and structure of the claimed composition is not affected by the process limitations of claim 156 which merely reflect one process that could be used to characterize the product.  However, to the extent that the claims require the composition to be capable of entry into a patient's immune cells capable of releasing the encapsulated drugs via the action of cholesteryl ester hydrolase, and capable of activating the immune system, the cholestosomes of Schentag meet these limitations.  For instance, Schentag teaches the contents of the vesicles are released inside cells by cholesteryl ester hydrolases, avoiding endosome uptake (p. 10, line 5; p. 20, top; p. 22, 1st full par.; p. 33, last full par.; p. 34, last full par.).  Further, Schentag teaches the cholestosomes are capable of improving the amount of macromolecules up to 1000 fold over the macromolecules in the absence of the cholestosome (pgs. 16 and 71 under 'Figure 22'; p. 63, middle; p. 78, last full par.; p. 80 under 'Figure 27'; Figs. 22, 27; claim 82).  Thus, based on all the cited teachings, the cholestosomes of Schentag meet all the functional limitations of the claims, absent evidence to the contrary.  Claims 165-166, 167-168 (at least in part), and 181 likewise relate to the in vitro activation testing process, which does not result in a structurally different product.  
Regarding claim 158, Schentag teaches the cholestosomes are taken up by intestinal enterocytes, incorporated intact into chylomicrons, delivered into the lymphatics, and then enter the arterial blood (bridging pgs. 1-2; pgs. 9-10).  
Regarding claims 161-162, Schentag '258 teaches the ileum has an optimal pH for vaccine stability (7.3-8.2) and contains numerous specialized sensing cells that help define the immune response to foreign pathogens (including tumors) (p. 1, second to last par.).  Schentag '258 teaches the use of enteric coatings that release (dissolve) at pH values above 7.3 but less than 8.4 (p. 7, last full par.; p. 8, top pars.; Fig. 2).  Schentag '258 teaches that the artisan knows how to formulate dosage forms for release in the ileum (pgs. 15-17).  
Regarding claims 163-164, Schentag teaches the vesicles for use in the oral delivery of vaccines, specifically ileal targeted vaccines which trigger a response in dendritic T-lymphocytes (p. 88, top par.; Example 9; p. 90, bottom section to p. 91).  Likewise, Kawakami teaches that T lymphocytes recognize specific tumor antigens and are part of the immune response to cancer (col. 2, lines 1-49).  Kawakami teaches exposing dendritic cells to the antigens to allow the antigens/immunogens to be internalized and presented on the surface of the dendritic cells (col. 19, lines 25-43; col. 26, 40-60).  
Regarding claims 172-175 and applicants' elected species of lipopolysaccharide (LPS) as the adjuvant, Schentag '258 teaches that lipopolysaccharide is often used as an adjuvant for cancer vaccines (p. 28, top par.; p. 50, top par.).  Thus, it would have been prima facie obvious to one of ordinary skill in the art to use a known adjuvant for cancer vaccines.  
Regarding claim 181, it is unclear if the claims intend to require a mixture of some unspecified macromolecule(s) and gp100 or if gp100 itself meets the claim (see the 112(b) rejection, designated 'E' above).  However, to the extent that the claim may require a mixture of gp100 with another macromolecule(s), Kawakami teaches the use of gp100 and/or MART-1 (col. 26, line 65 to col. 27, lines 2).  

Response to Arguments

Applicants' arguments have been fully considered but are not persuasive.  Applicants argue that Schentag does not teach using tumor-derived macromolecules from autologous cancer tissue for the treatment of cancer (response, pgs. 9-10).  
First, Schentag does suggest the use of autologous immune components in the 
Applicants argue that there would be no expectation of success in targeting the ileum (response, p. 11).  
However, Schentag '258 teaches that the ileum is relatively devoid of degradation pathways for antigens such as vaccine constructs, yet far more sensitive to their presence (p.1, 2nd to last par.).  Further, the ileum has an optimal pH for vaccine stability (7.3-8.2) and contains numerous specialized sensing cells that help define the immune response to foreign pathogens (including tumors) (p. 1, second to last par.).  Thus, there is not only an expectation of success, but ample motivation to target the ileum based on the teachings of the prior art.  
Applicants argue Kawakami and Frankenburg are deficient (response, pgs. 10-
Applicants' arguments simply restate the deficiencies of the individual references and fail to take into account the teachings of the references as a whole.  The arguments also summarily dismiss the motivation to combine the references presented in the Office Action.  In response to applicants' arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent Application No. 16/119,931
Claims 156-159, 161-177, 180, and 181 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 41-51 of copending Application No. 16/119,931 in view of SCHENTAG, SCHENTAG '258, and KAWAKAMI and/or FRANKENBURG.  Although the conflicting nd to last par.).  However, as discussed above, the cited references render these features (e.g., the use of a tumor derived macromolecule) obvious.  Thus the entire scope of the instant claims is rendered obvious since the instant claims are an obvious variation of the '931 claims.  

U.S. Patent No. 9,693,968
Claims 156-159, 161-177, 180, and 181 are non-provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-3, 8, 9, 13, 14, 18-21 of U.S. Patent No. 9,693,968 in view of in view of SCHENTAG, SCHENTAG '258, and KAWAKAMI and/or FRANKENBURG.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '968 claims anticipates or renders obvious that of the instant claims.  The difference between the two claim sets is that the '968 claims recite the same cholesteryl ester vesicles instantly claimed, but do not recite anti-tumor features.  Note that Schentag teaches targeting of duodenal enterocytes.  However, as discussed above, the cited references render these features (e.g., the use of a tumor derived macromolecule) obvious.  Thus the entire scope of the instant claims is rendered obvious since the instant claims are an obvious variation of the '968 claims.  

U.S. Patent No. 9,119,782
Claims 156-159, 161-177, 180, and 181 are non-provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-4, 11, and 13 of U.S. Patent No. 9,119,782 in view of in view of SCHENTAG, SCHENTAG '258, and KAWAKAMI and/or FRANKENBURG.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '782 claims anticipates or renders obvious that of the instant claims.  The difference between the two claim sets is that the '782 claims recite the same cholesteryl ester vesicles instantly claimed, but do not recite anti-tumor features.  Note that Schentag teaches the same cholesteryl esters (and mixtures thereof) as recited in '782 claim 1 (p. 8, middle; p. 11 under 'Figure 2'; p. 12, under 'Figure 7'; p. 27, 2nd to last par.).  However, as discussed above, the cited references render these features (e.g., the use of a tumor derived macromolecule) obvious.  Thus the entire scope of the instant claims is rendered obvious since the instant claims are an obvious variation of the '782 claims.  

U.S. Patent No. 10,092,516
Claims 156-159, 161-177, 180, and 181 are non-provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-6, 16, and 18 of U.S. Patent No. 10,092,516 in view of in view of SCHENTAG, SCHENTAG '258, and KAWAKAMI and/or FRANKENBURG.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '516 claims anticipates or renders obvious that of the instant claims.  The difference between the two claim sets is that the '516 claims recite the same cholesteryl ester vesicles instantly claimed, but do not recite anti-tumor features.  Note nd to last par.).  However, as discussed above, the cited references render these features (e.g., the use of a tumor derived macromolecule) obvious.  Thus the entire scope of the instant claims is rendered obvious since the instant claims are an obvious variation of the '516 claims.  

U.S. Patent No. 10,369,114
Claims 156-159, 161-177, 180, and 181 are non-provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-4 and 8-10 of U.S. Patent No. 10,369,114 in view of in view of SCHENTAG, SCHENTAG '258, and KAWAKAMI and/or FRANKENBURG.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '114 claims anticipates or renders obvious that of the instant claims.  The difference between the two claim sets is that the '114 claims recite the same cholesteryl ester vesicles instantly claimed, but do not recite anti-tumor features.  However, as discussed above, the cited references render these features (e.g., the use of a tumor derived macromolecule) obvious.  Thus the entire scope of the instant claims is rendered obvious since the instant claims are an obvious variation of the '114 claims.  

Response to Arguments

Applicants' arguments have been fully considered but are not persuasive.  Applicants argue that the double patenting issue is not ripe for consideration as no allowable subject matter has been indicated (response, p. 13).  


Conclusion
Claims 156-159, 161-177, 180, and 181 are rejected.  No claims are currently allowable.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658